 

 

Case 1:19-cr-00022-JRH-BKE Document 126 Filed 04/16/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

UNITED STATES OF AMERICA * .
* M. Med.
Vv. * CR 119-022 Sek,
*
GEORGE EDWARD POWELL *
ORDER

Defendant George Edward Powell has filed a motion for
compassionate release pursuant to 18 U.S.C. § 3582(c) (1) (A). The
Government opposes the motion. Upon due consideration, the Court
denies Powell’s request for relief.

The compassionate release provision of § 3582(c) (1) (A)
provides a narrow path for a district court to grant release to a
defendant if it finds that “extraordinary and compelling reasons”
warrant such a reduction and that such reduction is “consistent
with applicable policy statements issued by the [United States]
Sentencing Commission.” 18 U.S.C. § 3582(c) (1)(A). Section 1B1.13
of the Sentencing Guidelines provides the applicable policy
statement, explaining that a sentence reduction may be ordered
where a court determines, upon consideration of the factors set
forth in 18 U.S.C. § 3553{a), that “extraordinary and compelling
reasons” exist and the defendant does not present a danger to the

safety of any other person or the community. U.S.S.G. § 1B1.13.

 
 

 

Case 1:19-cr-00022-JRH-BKE Document 126 Filed 04/16/21 Page 2 of 5

The application note to this policy statement lists three specific
examples of extraordinary and compelling reasons to consider
reduction of a defendant’s sentence under § 3582(c)(1) (A): (1) a
medical condition; (2) advanced age; and (3) family circumstances.
Id. n.1(A)-(C). A fourth catch-all category provides: “As
determined by the Director of the Bureau of Prisons, there exists
in the defendant’s case an extraordinary and compelling reason
other than, or in combination with,” the aforementioned three
categories. Id. n.1(D) (emphasis added).

In this case, the only possible applicable category into which
Powell may fall is a qualifying medical condition, particularly
since the Director of the BOP has not determined he is eligible
for relief. To qualify as extraordinary and compelling, an
inmate’s medical condition must be “serious and advanced
with an end of life trajectory,” U.S.S.G. § 1B1.13, app. note
l(a) (i), or must be serious enough that it “substantially
diminish[es] the ability of the [inmate] to provide self-care
within the environment of a correctional facility and from which
he or she is not expected to recover,” id., app. note 1(a) (ii).
Powell argues that, because of certain health conditions, he is
likely to meet the criteria should he contract COVID-19.
Specifically, Powell claims to have hypertension and “significant
injury to his spinal cord which has him confined to a wheel chair,

paraplegia.” (Def.’s Mot., Doc. 112, at 4.) He also points out

 
 

 

Case 1:19-cr-00022-JRH-BKE Document 126 Filed 04/16/21 Page 3 of 5

that he had bladder surgery in 2015 and presently suffers from
urinary incontinence, edema, and lower back pain. (Id. ) The
Government submitted Powell’s inmate medical records which
indicate that he has hypertension and a spinal cord injury. (Gov’t
Resp. in Opp’n, Doc. 120, Ex. C, at 25, 39, 63-65, 95) The
Government further concedes that spinal cord injuries cause
immunosuppression. (See Gov’t Resp. in Opp’n at 13.) As both
hypertension and immunosuppression are listed by the CDC as risk
factors that “can make [a person] more likely to get severely ill
from COVID-19,” see Centers for Disease Control & Prevention,

People with Certain Medical Conditions, available at https://

www.cdc. gov/coronavirus/2019-ncov/need-extra~precautions/people-~

 

 

with-medical-conditions.html (last visited on April 13, 2021),
Powell’s medical condition must be given meaningful consideration
in a pandemic world.}

Nevertheless, Powell has now been fully vaccinated, which
dramatically reduces his risk of exposure to the COVID-19 virus.
(See Gov’t Resp. in Opp’n, Ex. C at 118.) Moreover, his
hypertension appears to be well-controlled. He is being treated
with prescription medicines, and his blood pressure is regularly

monitored, (See generally id.) On January 28, 2021, Powell

1 Notably, however, urinary incontinence, edema, and lower back
pain are not conditions listed by the CDC as significant risk
factors.

 
 

 

Case 1:19-cr-00022-JRH-BKE Document 126 Filed 04/16/21 Page 4of5

reported “feeling good” but indicated he wanted to be more mobile.
(Id. at 37.) On February 3, 2021, Powell had an appointment with
physical therapy, which recommended he receive a standard rolling
walker and other equipment to assist with his mobility since he is
able to stand with support and had used a rolling walker prior to
incarceration. (Id. at 25.) Finally, as of April 13, 2021,
Powell’s place of incarceration, FCI Allenwood Medium, reports
only one staff member and no inmates with confirmed active cases
of COVID-19; 532 inmates and 49 staff members has recovered from

the virus. See https://www.bop.gov/coronavirus/index.jsp (last

 

visited on April 13, 2021). The Court is reminded that the burden
rests with Powell to show that his circumstances are so
extraordinary and compelling as to set him apart from other inmates

and justify his immediate release. Cf. United States v. Hamilton,

 

 

715 F.3d 328, 337 (11tP Cir. 2013) (the burden of showing
entitlement to compassionate release under § 3582(c) falis upon
the movant). Powell has simply not done so on this record.
Moreover, the Court must weigh the sentencing factors of 18
U.S.C. § 3553(a) prior to ordering compassionate release. See 18
U.S.C. § 3582 (c) (1) (A). Upon careful consideration thereof, the
Court particularly notes that the nature of Powell’s offense, the
history and characteristics of this Defendant, and the need to
protect the public weigh against reducing his sentence to time

served. Powell was only recently sentenced in October 2019, at

 
 

 

Case 1:19-cr-00022-JRH-BKE Document 126 Filed 04/16/21 Page 5of5

which time the Court departed downward from the sentencing
guidelines to impose a 78-month term. Defendant still has nearly
three and a half years remaining on his sentence; early release of
this Defendant would fail to reflect the seriousness of his
offense, promote respect for the law, provide just punishment, and
afford adequate deterrence. In short, reducing Powell’s sentence
at this time would not be consistent with the statutory purposes
of sentencing.

Upon the foregoing, Defendant George Edward Powell’s motion
for compassionate release (doc. 112) is DENIED.

ORDER ENTERED at Augusta, Georgia, this _ [bt cay of April,

2021.

 

 

J. RANDAt HALIZ CHIEF JUDGE
\. UNITED STATES DISTRICT COURT
“SOUTHERN DISTRICT OF GEORGIA

 
